UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 30, 2011 Central Pacific Financial Corp. (Exact name of registrant as specified in its charter) Hawaii 0-10777 99-0212597 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No. 220 South King Street, Honolulu, Hawaii (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnOctober 28, 2011,Central Pacific Financial Corp. issued a press release regarding its results of operations and financial condition for the quarter endedSeptember 30, 2011. A copy of the press release is furnished herewith as Exhibit 99. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99 Press release datedOctober 28, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Central Pacific Financial Corp. (Registrant) Date:October 28, 2011 /s/ John C. Dean John C. Dean President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description 99 Press release dated October 28, 2011 4
